                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

ROBERT JACKSON                                                               PLAINTIFF

V.                            CASE NO. 3:19-CV-184-BD

SOCIAL SECURITY ADMINSTRATION                                              DEFENDANT


                                      JUDGMENT

       In accordance with the Order entered this day, judgment is hereby entered in favor

of Plaintiff Robert Jackson and against the Social Security Administration. This is a

sentence four remand under 42 U.S.C. §405(g) and Melkonyan v. Sullivan, 501 U.S. 89,

97-103 (1991).

       IT IS SO ORDERED this 18th day of December, 2019.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
